DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on December 22, 2022 is entered.
	Claims 1-8, 13, 17-20, and 24 have been canceled.
	Claims 9-12, 14-16, and 21-31 are pending.

Claims 21-23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2020.

	Claims 9-12, 14-16, and 25-31 are currently under consideration as they read on the elected invention.

For the record, antibody clone GMA161 is a deglycosylated version of 3G8 (see lines 33-35 in page 1 of the specification as-filed).

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 9-12, 14-16, and 25-30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

i) the binding of a FcγR3 ligand;
ii) the cross-linking of the FcγR3 upon binding to the FcγR3 ligand, and
iii) signaling from FcγR3,

wherein the monovalent antibody moiety specifically binds to a component of the FcγR3.

The specification discloses anti-human FcγRIIIA antibody 3G8 scFv fragment conjugated to human serum albumin (HAS) (e.g. see pages 15-17 of the specification as-filed).  The only exemplified carrier that is not Fc is human albumin.

There is insufficient written description in the specification as-filed of “monovalent antibody moiety” as recited in the instant claims.

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant continuously argues that the instant application discloses the production of 3G8 scFv-HAS and 2.4G2 scFv-MSA and provide the results directed to in vivo pharmacokinetics of these molecules.  Applicant asserts that the inventors has shown that monovalent antibody moiety lacking Fc can compete for binding to the Fc receptor better than G8 and its deglycosylated version GMA161. Applicant asserts that the amended claims and the disclosure in the specification regarding the structure of the particular antibody are sufficient to provide written description support for the instant claims. As such, applicant argues the rejection should be withdrawn.

This is not found persuasive for following reasons:

Contrary to applicant’s assertion about the specific monovalent antibody disclosed in the specification, note that the claims do not set forth the structure of the monovalent antibody. Rather the claims defines the monovalent antibody moiety by functions (e.g. prevents or limits the binding of a FcγRIII ligand to the FcγRIII. 



Contrary to applicant’s assertions and reliance on the commercial available of 3G8 and 2.4G2 antibodies, note that the problem here is that the claims recites only what the monovalent antibody moieties do (e.g. preventing or limiting the binding of FcγRIII ligand to the receptor) but not what they are.  

Once again, majority of the claims do not recite clone 3G8 and none of the claims recite 2.4G2 which binds FcγRIIA.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
Regarding antibodies, the courts have ruled that knowledge of the specific structure of the antibody itself that is being claimed is required rather than just a description of the antigen as can be seen in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed.Cir. 2014) and Amgen v. Sanofi No.17-1480 (Fed. Cir. 2017).

a component of an activating FcγRIII receptor. While such claims indicate what the antibody does (e.g. binds a component of an activating Fc receptor and preventing ligand binding), they do not clearly identify what it is, i.e. its sequence/structure. Further, contrary to applicant’s reliance on the two species of anti-FcγRIIIa antibody 3G8 and 2.4G2 or the reliance on known antibodies taught in the NPL cited by the Lazarus declaration previously submitted, these species are not sufficient to support entire genus of monovalent antibody moiety currently claimed.  Regarding monovalent antibody moiety derived from 3G8 antibody or GMA161 antibody as recited in claims 28 and 31, the specification discloses scFv from 3G8 which contains at least three CDRs from the heavy chain and three CDRs from the light chain.  Yet the breath of the claims read on any derivatives including the Fc region which is not disclosed in the instant specification. The instant specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. antigen specificity) and the structure of the monovalent antibody moiety and carrier, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the monovalent antibody moiety and carrier broadly encompassed by the claimed invention.
As such, applicant’s arguments have not been found persuasive.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 9-12, 14-16, and 25-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,351,803) and Flaherty et al. [Toxicological Sciences 2012, 125(1):299-309, reference on IDS] in view Herrington-Symes et al. (Advances in Bioscience and Biotechnology, 2013, 4:689-698, reference on IDS) Rosen et al. (US 6,946,134) for the reasons of record.

	Johnson et al. teach an antibody that specifically binds human FcγRIIIa (CD16a) receptor (e.g. see lines 11-18 in col. 2).  Johnson et al. teach that the antibody can be a humanized antibody made from parent mouse antibody clone 3G8 (e.g. see lines 18-35).  Further, Johnson et al. teach that the antibody can be scFv or Fab (e.g. see claims 1-11 and lines 9-34 in col. 7) which is devoid of Fc region and monovalent. Johnson et al. teach that the antibody inhibits the binding of Fc to CD16 (e.g. see lines 34-36 in col. 3). Johnson et al. teach that the antibody can be linked to polyethylene glycol (PEG) which is a known carrier in the art (e.g. see lines 8-17 in col. 22). Johnson et al. teach the anti-CD16a antibody comprising an aglycosylated Fc region having reduced binding to at least one effector molecule compared to the antibody unmodified Fc region; such aglycosylated antibody can reduce the deleterious immune response (e.g. see col. 3, lines 27-65). 

Flaherty et al. teach anti-human CD16 (FcγRIII) monoclonal antibody GMA161 from murine antibody clone 3G8 and is also aglycosylated (e.g. see last paragraph in the left col. and Antibodies in right col. in page 300).  Flaherty et al. teach both antibody 3G8 and GMA161, a humanized antibody designed from a murine antibody 3G8 was observed to be very effective in patients in reversing autoimmune disorders mediated through autoantibodies (e.g. see left col, in page 300 and first paragraph in the left col. in page 308).


However, the benefits of monovalent antibody fragment such as Fab or scFv were well-known in the art at the time the invention was filed. For example, Herrington-Symes et al. teach that antibody fragment has advantages over full IgG molecules in that the fragments can penetrate tissue more rapidly (e.g. see last paragraph in the right col. in page 689). Herrington-Symes et al. further teach Fab fragments are often produced to overcome the unwanted Fc effector functions for cytokine inactivation, receptor blockage (e.g. see last paragraph in the left col. in page 691). Herrington-Symes et al. teach scFv’s penetrate tissue more compared to Fab while also retaining specific monovalent antigen-binding affinity (e.g. see last paragraph in the right col. in page 691).   Herrington-Symes et al. teach that these antibody fragments can also be modified recombinantly to prolong circulation time, e.g. conjugate to serum albumin to the N-termini of a scFv, to improve PK (e.g. see 2nd paragraph in the left col. in page 694 and last paragraph in the left col. in page 695).
	
Rosen et al. teach human serum albumin is a protein responsible for a significant proportion of the osmotic pressure of serum and also functions as a carrier and transporter of polypeptide in vivo (e.g. see lines 34-58 in col. 1).  Rosen et al. teach that the human serum albumin can be conjugated to the N or C terminus of the therapeutic polypeptide including Fab (e.g. see claims 1-25) and states:

	 “Antibody fragments which recognize specific epitopes may be generated by known techniques. For example, Fab and F(ab')2 fragments of the invention may be produced by proteolytic cleavage of immunoglobulin molecules, using enzymes such as papain (to produce Fab fragments) or pepsin (to produce F(ab')2 fragments). F(ab')2 fragments contain the variable region, the light chain constant region and the CHI domain of the heavy chain”

It would thus be obvious to one of ordinary skill in the art at the time the invention was field to produce monovalent antibody binding fragments such as Fab or scFv from clone 3G8 or GMA161 without the Fc region in order to avoid the interference from the Fc binding to the CD16 antigen and to conjugate the monovalent antibody fragment to human serum albumin to increase serum half life.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since both anti-human CD16 antibody 3G8 including Fab and its humanized version GMA161 were known in the art to be therapeutic in human as disclosed in Johnson et al. and Flaherty et al., making monovalent antibody fragments from 3G8 or GMA161 would be well within the skill of an ordinary artisan in order to avoid the interference from the Fc region.  Further, it was well-known in the art that monovalent antibody fragments such as Fab or scFv have the advantages over full IgG antibody in not having unwanted Fc effector functions for cytokine inactivation, and receptor blockage, and conjugation to human serum albumin would increase serum half-life as taught by Herrington-Symes et al. and Rosen et al.  As such, combining the prior art teachings regarding the monovalent antibody fragments from 3G8 and GMA161 and conjugation to human albumin as a carrier according to known methods of recombinant technologies disclosed by the prior art would have yielded predicable results of a monovalent antibody fragment conjugated to human serum albumin; such conjugate would inherently have the same functions as recited in claim 9 (e.g. prevents or limits the binding of the FcγRIIIa ligand to the receptor).

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues Johnson and Flaherty do not teach that monovalent FcγRIIIa antibody and the advantages of including such antibody to limit the adverse events associated with multivalent antibody.  Applicant asserts Herrington-Symes et al. and Rosen et al. relied upon generic advantages of a monovalent antibody but do not teach the monovalent antibody currently recited. Applicant argues Rosen teaches advantages of albumin but does not teach the monovalent antibody specific for FcγRIIIA. As such applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). See MPEP 2145 (IV).

Here, Jonson et al. teach an anti-CD16A antibody in the form of scFv without the Fc region (e.g. see lines 5-10 in col. 13)

In addition, Herrington-Symes et al. teach that these antibody fragments can also be modified recombinantly to prolong circulation time, e.g. conjugate to serum albumin to the N-termini of a scFv, to improve PK (e.g. see 2nd paragraph in the left col. in page 694 and last paragraph in the left col. in page 695).
	
Rosen et al. teach human serum albumin is a protein responsible for a significant proportion of the osmotic pressure of serum and also functions as a carrier and transporter of polypeptide in vivo (e.g. see lines 34-58 in col. 1).  Rosen et al. teach that the human serum albumin can be conjugated to the N or C terminus of the therapeutic polypeptide including Fab (e.g. see claims 1-25).

As such, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references on the record to produce monovalent antibody binding fragments such as Fab or scFv from clone 3G8 or GMA161 without the Fc region in order to avoid the interference from the Fc binding to the CD16 antigen and to conjugate the monovalent antibody In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), such monovalent anti-CD16 antibody would inherently have the same properties of preventing or limiting i) the binding of the ligand  to the FcγRIII, ii) cross-linking of FcγRIII upon ligand binding, and iii) signaling from the FcγRIII.

Moreover, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, see MPEP 2144.  Here, Johnson et al. discloses scFv or Fab of the humanized anti-FcγRIIIa antibody 3G8 (e.g. see claims 1-11 and lines 9-34 in col. 7).  Flaherty et al. teach anti-human CD16 (FcγRIII) monoclonal antibody GMA161 from murine antibody clone 3G8 and is also aglycosylated (e.g. see pages 300 and 308).  Given that the advantages of monovalent Fab or scFv over full IgG antibody were well-known in the art (penetrate tissue more rapidly and with less unwanted Fc effector functions for cytokine inactivation, receptor blockage), and in view of the teachings that Fab or scFv can be modified recombinantly to prolong circulation time, e.g. conjugate to serum albumin to the N-termini of a scFv, to improve PK as disclosed in Herrington-Symes et al. and Rosen et al., an ordinary skill in the art would have been motivated to combine the teachings of the reference to produce a monovalent Fab or scFv from humanized 3G8 antibody or GMA161 antibody conjugated with human albumin as carrier; such construct would be expected to have the advantages of penetrating tissue more rapidly and with less unwanted Fc effector functions for cytokine inactivation and receptor blockage, as well as improved in vivo transport. Such construct would also inherently/intrinsically exhibit the function of binding to FcγRIIIa (an activating Fc receptor), preventing or limiting the binding of FcγRIIIa ligand, the cross-linking of FcγRIIIa upon binding to the FcγRIIIa ligand and signaling from FcγRIIIa.  

	As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/CHUN W DAHLE/Primary Examiner, Art Unit 1644